 

Exhibit 10.30

 



 [tex10-30logo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal

$5,055,421.29

Loan Date

11-09-2007

Maturity

12-01-2017

Loan No

75101054

Call / Coll

CLS 52 / 810

Account

600714

Officer

230

Initials References in the boxes above are for Lender's use only and do not
limit the applicability of this document to any particular loan or item.
Any item above containing " * * * " has been omitted due to text length
limitations

 

Borrower: EACO CORPORATION Lender: COMMUNITY BANK   1500 N. LAKEVIEW AVENUE  
REAL ESTATE GROUP   ANAHEIM, CA 92807   790 EAST COLORADO BOULEVARD      
PASADENA, CA 91101       (800) 788-9999        

 

Principal Amount: $5,055,421.29 Date of Agreement: November 12, 2013

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 9, 2007
("Note")

 

DESCRIPTION OF COLLATERAL.

 

A lien on real property as described in a Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing dated November 9, 2007 and recorded on
November 29, 2007, in the Official Records of Los Angeles County as instrument
No, 20072624124 ("Deed of Trust")

 

DESCRIPTION OF CHANGE IN TERMS.

 

EFFECTIVE AS OF OCTOBER 1, 2013 ("Effective Date"):

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

1)The interest rate is hereby changed from a Fixed Rate of 6,00% to a Fixed Rate
of 3.75%.

2)The paragraph entitled "PAYMENT" is hereby deleted in its entirety and
replaced with the following:

 

PAYMENT. Borrower will pay this loan in 49 regular payments of $26,627.39 each
and one irregular last payment estimated at $4,508.813.85. Borrower’s first
payment is due November 1, 2013, and all subsequent payments are due on the same
day of each month after that. Borrower’s final payment will be due on December
1, 2017, and will be for all principal and all accrued interest not yet paid.

 

3)The paragraph entitled "PREPAYMENT FEE; MINIMUM INTEREST CHARGE" is hereby
deleted in its entirety end replaced with the following:

 

PREPAYMENT FEE; MINIMUM INTEREST CHARGE. Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default, except as otherwise required by law. Upon prepayment of this
Note, Lender is entitled to the following prepayment fee: Three Percent (3.0%)
of the principal balance prepaid, if such prepayment occurs prior to the first
anniversary date of the Effective Date of this Agreement; two percent (2.0%) of
the principal balance prepaid, if such prepayment occurs on or after the first
anniversary date of the Effective Date of this Agreement and before the second
anniversary date of the Effective Date of this Agreement and one percent (1.0%)
of the principal balance prepaid, if such prepayment occurs on or after the
second anniversary date of the Effective Date of this Agreement but prior to the
third anniversary date of the Effective Date of this Agreement. From and after
the third anniversary date of the Effective Date of this Agreement, there will
be no prepayment fee. Notwithstanding anything to the contrary contained herein,
no prepayment fee shall be due if the amount prepaid is less than $1,000 in
excess of the amount of the regularly scheduled payment then due under the Note.
Other than Borrower's obligation to pay any minimum interest charge and
prepayment fee, Borrower may pay all or a portion of the amount owed earlier
than it is due. Early payments will not unless agreed to by Lender in writing
relieve Borrower of Borrower’s obligation to continue to make payments under the
payment schedule. Rather early payments will reduce the principal balance due
and may result in Borrower's making fewer payments. Borrower agrees not to send
Lender payments marked "paid in full", "without recourse", or similar language.
If Borrower sends such a payment, Lender may accept it without losing any of
Lenders rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. Ali written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes payment in full of the amount owed or that is tendered with
other conditions or limitations or as full satisfaction of a disputed amount
must be mailed or delivered to: COMMUNITY BANK, 790 E. Colorado Blvd., Pasadena,
CA 91101.

 

4)The paragraph entitled "INTEREST RATE REDUCTION" is hereby deleted in its
entirety and replaced with the following:

 

PRIMARY BANKING RELATIONSHIP. Borrower and Lender acknowledge and agree that
Borrower now maintains or will maintain its primary banking relationship,
including its primary deposit account relationship (’'Primary Banking
Relationship"), with Lender. In the event Borrower ceases to maintain its
Primary Banking Relationship with Lender (as determined by Lender in its sole
discretion), the interest rate set forth in this Note shall be increased by one
percent (1.00%), at Lender’s option, following a five (5) day written notice to
the Borrower. The payments due after such notice is given to Borrower shall be
recalculated in an amount, necessary to amortize the principal balance for the
remaining term of the loan.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligations), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligations). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation is), including accommodation
parties, unless a party is expressly released by Lender in writing, Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions

 

 

 

 

Loan No: 75101054 CHANGE IN TERMS AGREEMENT
(Continued) Page 2      

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

EACO COPORATION

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, CEO/SECRETARY of EACO CORPORATION  

 







 

 

 

